Citation Nr: 0823086	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  05-11 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an effective date prior to May 19, 2005, 
for the grant of service connection for multilevel lumbar 
degenerative disk disease associated with osteoarthritis, 
left hip, status post total hip replacement.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disability, described as delusional 
paranoid disorder of a persecutory nature (claimed as 
atypical psychosis).

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
hip disability, described as right slipped femoral epiphysis, 
healed, PO status with limitation of motion.

4.  Entitlement to service connection for an acquired 
psychiatric disability.  

5.  Entitlement to service connection for right hip 
disability.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1976 to 
December 1976 and from October 1981 to December 1983.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 2004, a 
statement of the case was issued in August 2004, and a 
substantive appeal was received in March 2005.  A personal RO 
hearing was held in May 2005.  A Board hearing at the local 
RO was held in April 2008.  

Further, the initial April 2004 rating decision also denied 
entitlement to service connection for left hip disability, 
and the veteran's notice of disagreement indicated that he 
also wished to appeal this issue.  The August 2004 statement 
of the case also addressed this issue.  However, a subsequent 
rating decision in December 2004 granted service connection 
for osteoarthritis, left hip, status post total hip 
replacement, effective October 31, 2003.  Thus, as this was a 
full grant of the benefits sought on appeal, this issue is no 
longer in appellate status. 
The Board recognizes that the April 2004 rating decision also 
denied entitlement to service connection for low back 
disability; however, service connection for the veteran's low 
back disability was subsequently granted in a May 2007 rating 
decision as secondary to his service-connected left hip 
disability.  As discussed in more detail below, it appears 
that even though the issue of entitlement to service 
connection for low back disability was already on appeal, the 
RO treated the veteran's May 2005 hearing testimony as a new 
claim for low back disability because a new theory of 
entitlement was raised, specifically, as secondary to the 
veteran's service-connected left hip disability.  Thus, when 
granting service connection, the RO assigned an effective 
date of May 19, 2005, the date of the hearing, rather than 
the original date of claim.  As the effective date assigned 
was not the date of the original claim and a subsequent June 
2007 supplemental statement of the case as well as the April 
2008 Board hearing addressed the issue of whether an earlier 
effective was warranted, the Board concludes that this issue 
is in appellate status.  Moreover, even if the May 2007 
rating decision was considered a full grant of the actual 
benefit sought on appeal, the veteran's representative's Form 
646 filed in March 2008 satisfies the requirement of being a 
timely appeal to the effective date assigned in the May 2007 
rating decision.  See Archbold v. Brown, 9 Vet. App. 124 
(1996).  As the Board grants an effective date to the date of 
the original claim in this decision as requested by the 
veteran, there is no prejudice to the veteran in not 
remanding this issue for further procedural process.   

Moreover, the Board notes that additional medical evidence 
was associated with the claims file after the most recent 
June 2007 supplemental statement of the case.  It appears 
that the RO determined in September 2007 that the additional 
evidence was not pertinent to the issues on appeal and, in 
turn, another supplemental statement of the case was not 
necessary.  The Board agrees that as this evidence is not 
pertinent to the issues on appeal, RO consideration of this 
evidence is not needed.  See 38 C.F.R. § 20.1304(c).  
Nevertheless, even if this evidence was relevant to the 
issues on appeal, given the Board's decision below to grant 
an earlier effective date for service connection for low back 
disability as well as reopen the claims for right hip 
disability and acquired psychiatric disability and remand 
them for further development, the Board again finds that 
there is no prejudice to the veteran in the issuance of this 
decision.  

According to the record, it appears that the veteran has 
claimed service connection for additional right hip and 
psychiatric disabilities beyond right slipped femoral 
epiphysis and delusional paranoid disorder of a persecutory 
nature, which were denied in prior rating decisions.  Thus, 
as these are separate disabilities and, in turn, should be 
considered new claims, for clarification purposes, the Board 
has described the issues as set forth on the front page of 
this decision.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008) (a claim for one diagnosed disease or injury cannot be 
prejudiced by a prior claim for a different diagnosed 
disease or injury, when it is an independent claim based on 
distinct factual bases).

The issues of entitlement to service connection for right hip 
disability and an acquired psychiatric disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  On October 31, 2003, the veteran filed a claim of service 
connection for low back disability. 

2.  At the May 2005 RO hearing, the veteran raised another 
(secondary service connection) theory of entitlement to the 
pending claim for service connection for low back disability, 
not a new claim.  

3.  Service connection for acquired psychiatric disability, 
described as delusional paranoid disorder of a persecutory 
nature (claimed as atypical psychosis), was denied by a 
November 1988 rating decision; a substantive appeal was not 
received to perfect the appeal.

4.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for acquired 
psychiatric disability, described as delusional paranoid 
disorder of a persecutory nature (claimed as atypical 
psychosis), has been received since the November 1988 rating 
decision. 

5.  Service connection for right hip disability, described as 
right slipped femoral epiphysis, healed, PO status with 
limitation of motion, was denied by a July 1977 rating 
decision; a notice of disagreement was not received to 
initiate an appeal.

6.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for right hip 
disability, described as right slipped femoral epiphysis, 
healed, PO status with limitation of motion, has been 
received since the July 1977 rating decision. 


CONCLUSIONS OF LAW

1.  The criteria for assignment of an effective date of 
October 31, 2003 for the grant of service connection for 
multilevel lumbar degenerative disk disease associated with 
osteoarthritis, left hip, status post total hip replacement 
have been met.  38 U.S.C.A. § 5110 (West 2002); Robinson v. 
Mansfield, 21 Vet. App. 545 (2008); 38 C.F.R. §§ 3.151, 
3.155, 3.400 (2007).

2.  The November 1988 rating decision, which denied 
entitlement to service connection for acquired psychiatric 
disability, described as delusional paranoid disorder of a 
persecutory nature (claimed as atypical psychosis), is final.  
38 U.S.C.A. § 7105(c) (West 2002).

3.  New and material evidence has been received since the 
November 1988 rating decision denying service connection for 
acquired psychiatric disability, described as delusional 
paranoid disorder of a persecutory nature (claimed as 
atypical psychosis); and thus, the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

4.  The July 1977 rating decision, which denied entitlement 
to service connection for right hip disability, described as 
right slipped femoral epiphysis, healed, PO status with 
limitation of motion, is final.  38 U.S.C.A. § 7105(c) (West 
2002).

5.  New and material evidence has been received since the 
July 1977 rating decision denying service connection for 
right hip disability, described as right slipped femoral 
epiphysis, healed, PO status with limitation of motion; and 
thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Effective Date Prior to May 19, 2005, for the Grant of 
Service Connection for Multilevel Lumbar Degenerative Disk 
Disease

The veteran contends that he is entitled to an effective date 
prior to May 19, 2005 for service connection for his low back 
disability.  Essentially, the veteran asserts that the 
effective date should be from the date of his original claim 
for service connection for low back disability filed on 
October 31, 2003.  The statutory and regulatory guidelines 
for the determination of an effective date of an award of 
disability compensation are set forth in 38 U.S.C.A.  § 5110 
and 38 C.F.R. § 3.400.  The effective date of an evaluation 
and an award of compensation based on an original claim, a 
claim reopened after a final disallowance, or a claim for 
increase will be the date the claim was received or the date 
entitlement arose, whichever is later.  See 38 C.F.R. § 
3.400. 

Any communication or action, indicating intent to apply for 
one or more benefits under the laws administered by VA may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  38 
C.F.R. § 3.155(a).

On October 31, 2003, the veteran through his representative 
filed a claim seeking service connection for low back 
disability.  Initially, the April 2004 rating decision denied 
service connection for low back disability to which the 
veteran initiated an appeal by filing a notice of 
disagreement in May 2004.  Again, a statement of the case was 
issued in August 2004 and a substantive appeal was filed in 
March 2005.  The veteran appeared at a RO hearing on May 19, 
2005.  During the course of his testimony, he raised a new 
theory of entitlement for his low back disability by 
asserting that it was secondary to his service-connected left 
hip disability.  However, it appears that the RO treated this 
as a new claim, rather than a new theory of entitlement that 
was part in parcel of the existing claim.  Subsequently, in a 
May 2007 rating decision, the RO granted service connection 
for multilevel lumbar degenerative disk disease as secondary 
to service-connected left hip disability, effective May 19, 
2005, the date of the RO hearing.     

Thus, the main question hinges on whether raising a theory of 
entitlement to service connection as secondary to a service-
connected disability is in fact a new claim.  Based on 
precedential case law, the Board must conclude that it is not 
a new claim.  The United States Court of Appeals for the 
Federal Circuit has found that when determining service 
connection, all theories of entitlement must be considered.  
Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); 
see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 
2001).  Moreover, recently, the United States Court of 
Appeals for Veterans Claims held that separate theories in 
support of a claim for a particular benefit are not 
equivalent to separate claims and a final denial on one 
theory is a final denial on all theories.  Robinson v. 
Mansfield, 21 Vet. App. 545 (2008); Roebuck v. Nicholson, 20 
Vet.App. 307 (2006); Bingham v. Principi, 18 Vet.App. 470 
(2004).  Although there may be multiple theories or means of 
establishing entitlement to a benefit for a disability, if 
the theories all pertain to the same benefit for the same 
disability, they constitute the same claim.  See, e.g., 
Robinson.   In other words, raising a theory of secondary 
entitlement to the same disability already on appeal does not 
constitute a new claim.  Thus, when applying the facts of the 
current case, when the veteran raised a secondary theory of 
entitlement for his low back disability at the RO hearing, he 
was not raising a new claim, but rather asserting a new 
theory of entitlement to service connection for an already 
existing claim.  Thus, the effective date assigned should be 
the date of the original claim.  
 
In conclusion, as the veteran filed his claim for service 
connection for low back disability on October 31, 2003, an 
effective date of October 31, 2003 is warranted.  As the 
veteran has not asserted that an effective date prior to 
October 31, 2003 is warranted, this is considered a full 
grant of the benefits sought on appeal.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
which has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126, VA has a duty to notify the veteran 
of any information and evidence needed to substantiate and 
complete a claim, and of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain for the claimant. 38 U.S.C.A.  § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In light of the favorable decision as it relates to 
the issue of entitlement to an earlier effective date for 
service connection for low back disability, the satisfaction 
of VCAA requirements is rendered moot. 

II.  New and Material Evidence 

Applicable law provides that a claim, which is the subject of 
a prior final decision, may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  New and material evidence is defined by regulation.  
See 38 C.F.R. § 3.156.  New evidence means evidence not 
previously submitted.  Material evidence means existing 
evidence that by itself or when considered with previous 
evidence relates to an unestablished fact necessary to 
substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).  The Board is not bound 
by the RO's determination and must conclude whether new and 
material evidence has been received to reopen the case.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Acquired Psychiatric Disability

A claim of service connection for acquired psychiatric 
disability, described as delusional paranoid disorder of a 
persecutory nature (claimed as atypical psychosis), was 
denied by the RO in a November 1988 rating decision as the 
disability had resolved.  The veteran filed a notice of 
disagreement in December 1988 and a statement of the case was 
issued in January 1988.  However, the veteran failed to file 
a substantive appeal perfecting his appeal.  Under the 
circumstances, the Board finds that the November 1988 rating 
decision became final.  38 U.S.C.A. § 7105(c).  

Since the November 1988 rating decision, additional evidence 
has been associated with the claims file, including VA 
treatment records, hearing testimony and a September 2004 VA 
examination report.  The VA treatment records showed 
continuing psychiatric care.  Significantly, the September 
2004 showed a current diagnosis of depression and offered an 
etiological opinion.  

The Board finds that the additional evidence is new and 
material.  The evidence is new as it is not redundant of 
evidence already in the record at the time of the last final 
rating decision.  The evidence is material because it relates 
to the unestablished fact of whether the veteran has a 
current psychiatric disability and whether his disability is 
related to service, which is necessary to substantiate the 
veteran's claim.  See 38 C.F.R. § 3.156(a).  Accordingly, the 
claim of entitlement to service connection for an acquired 
psychiatric disability is reopened.  38 U.S.C.A.  § 5108.

The matter of compliance with the VCAA and implementing 
regulations will be addressed by the Board in a future 
decision (if necessary) on the merits of the veteran's claim.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  


Right Hip Disability

A claim of service connection for right hip disability, 
described as right slipped femoral epiphysis, healed, PO 
status with limitation of motion was denied by the RO in a 
July 1977 rating decision as it was not aggravated or 
incurred in service.  The rating decision noted that on 
examination, the right hip was asymptomatic.  The veteran 
failed to file a notice of disagreement initiating an appeal 
to this determination.  Under the circumstances, the Board 
finds that the July 1977 rating decision became final.  38 
U.S.C.A. § 7105(c).  

Since the July 1977 rating decision, additional evidence has 
been associated with the claims file, including additional 
service medical records, VA treatment records, hearing 
testimony and a December 2005 VA examination report.  
Importantly, a December 2001 VA treatment record showed that 
the veteran had progressive arthritis in his hips, left more 
than right.  Significantly, the December 2005 VA examination 
offered an etiological opinion as to whether his right hip 
disability was secondary to his now service-connected left 
hip disability.

Initially, the Board notes that where new and material 
evidence consists of additional service department records, 
the former decision will be reconsidered by the adjudicating 
agency of original jurisdiction.  See 38 C.F.R. § 3.156(c).  
Thus, the additional service medical records associated with 
the claims file after the July 1977 rating decision are 
considered new and material.  Further, the Board finds that 
the additional medical evidence is also new and material.  
The evidence is new as it is not redundant of evidence 
already in the record at the time of the last final rating 
decision.  The evidence is material because it relates to the 
unestablished fact of whether the veteran has a current right 
hip disability that is related to service, to include as 
secondary to his left hip disability, which is necessary to 
substantiate the veteran's claim.  See 38 C.F.R. § 3.156(a).  
Accordingly, the claim of entitlement to service connection 
for an right hip disability is reopened.  38 U.S.C.A.  
§ 5108.

Again, the matter of compliance with the VCAA and 
implementing regulations will be addressed by the Board in a 
future decision (if necessary) on the merits of the veteran's 
claim.  


ORDER

An effective date of October 31, 2003 for the grant of 
service connection for multilevel lumbar degenerative disk 
disease associated with osteoarthritis, left hip, status post 
total hip replacement is warranted.  To that extent, the 
appeal is granted subject to the law and regulations 
governing the payment of monetary benefits.   

New and material evidence having been received, the issues of 
entitlement to service connection for an acquired psychiatric 
disability and right hip disability have been reopened.  The 
appeal is granted to that extent, subject to the directions 
set forth in the Remand section of this decision.


REMAND

The veteran is seeking entitlement to service connection for 
an acquired psychiatric disability.  As previously noted, the 
veteran was afforded a VA examination in September 2004.  The 
examiner diagnosed the veteran with depression, not otherwise 
specified, alcohol dependence, in remission by report, and 
adult antisocial behavior.  The examiner found that the 
veteran's current psychiatric disability was not related to 
service.  However, the examiner noted that the veteran had 
mild stressors at the present time.  In its June 2008 
informal brief, the appellant's representative argued that 
the VA examination was not adequate as it did not address 
whether the veteran's depression was caused by or aggravated 
by his service-connected left hip and low back disabilities.  
The veteran's representative also pointed out that the 
examiner noted that the veteran had mild stressors at the 
present time, which were not clarified.  The veteran's 
representative asserts that those stressors were actually the 
pain suffered by the veteran due to his service-connected 
disabilities.  Thus, the Board finds that the veteran should 
be afforded another VA examination to determine whether the 
veteran's current psychiatric disability is proximately due 
to or aggravated by his service-connected disabilities 
pursuant to 38 C.F.R. § 3.310.  38 C.F.R. § 3.159(c)(4).

Further, the present appeal also includes the issue of 
entitlement to service connection for right hip disability.  
Service medical records showed that in 1972, prior to his 
entry into service, the veteran had a left slipped capital 
femoral epiphysis which was pinned in situ with Hagie pins.  
The right side was pinned at the same time.  In 1973, an 
attempt to remove the pins from the right side failed.  
Subsequently, during service, a Medical Evaluation Board 
found that the veteran was unfit for naval service due to a 
finding of slipped capital femoral epiphysis, bilateral, 
surgery treated, with residual.  It was also determined that 
this disability existed prior to service.  However, an 
October 1981 service examination for his second period of 
service showed that the veteran's lower extremities were 
evaluated as clinically normal.  Again, a December 2001 VA 
treatment record indicates that the veteran also had 
progressive arthritis of the right hip.  The veteran was 
afforded a VA examination in December 2005.  The examiner 
found that the veteran's right hip disability was not related 
to his left hip disability.  The examiner stated that there 
were no obvious arthritic changes in the veteran's right hip 
nor did he walk with an appreciable limp.  However, a 
subsequent April 2006 VA examination for the left hip 
indicated that the veteran walked with an antalgic gait.  
Further, an August 2007 VA examination for the veteran's back 
also indicated that the veteran had an altered stance and 
altered gait.  Thus, given that the December 2005 VA examiner 
mainly based his opinion on that fact that the veteran did 
not have a limp and there is subsequent contradictory medical 
evidence concerning the veteran's gait, the Board finds that 
the veteran should be afforded another VA examination to 
determine whether his right hip disability is proximately due 
to or aggravated by his service-connected left hip and low 
back disabilities.  38 C.F.R. § 3.159(c)(4).  As all theories 
of entitlement must be addressed, the examiner should also 
offer an opinion as to whether any pre-existing right hip 
disability was aggravated in service beyond the natural 
progression of the disability.  

Lastly, the RO should ensure that the veteran has received 
sufficient notice informing him of the information and 
evidence necessary to establish entitlement to service 
connection for an acquired psychiatric disability and right 
hip disability, to include as secondary to the veteran's 
service-connected disabilities pursuant to the VCAA.  The 
Board also notes that during the pendency of this appeal, on 
March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet.App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  Thus, the 
RO should also ensure that the VCAA notice complies with 
Dingess/Hartman.  

Accordingly, the case is REMANDED for the following actions:

1.  Furnish the appellant with an 
appropriate VCAA letter under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The 
letter should specifically include notice 
to the appellant of the evidence 
necessary to substantiate his claim on 
appeal.  Further, the VCAA notice should 
also include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

2.  The veteran should be scheduled for 
an appropriate VA psychiatric 
examination.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner in connection 
with the examination.  After reviewing 
the claims file, and examining the 
veteran, the examiner should respond to 
the following:

      a)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current psychiatric disability 
is proximately due to, or caused by, the 
veteran's service-connected disabilities?   

     b)  If it is determined that any 
psychiatric disability found is not 
related to military service, provide an 
opinion as to whether such disability is 
secondary to the veteran's service-
connected disabilities or whether a 
psychiatric disability has been 
aggravated by the service-connected 
disabilities (That is, whether a service-
connected disability or combination of 
service-connected disabilities cause a 
permanent and greater degree of 
impairment (aggravation) of a psychiatric 
disability.  If aggravation is found, the 
following medical issues must be 
addressed:

(i)  The baseline manifestations of the 
psychiatric disability; 

(ii)  The increased manifestations which, 
in the examiner's opinion, are 
proximately due to the veteran's service-
connected disability(ies) based on 
medical considerations; and 

(iii)  The medical considerations 
supporting an opinion that increased 
manifestations of the psychiatric 
disability are proximately due to the 
veteran's service-connected 
disability(ies).  

3.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the nature, extent and etiology 
of any current right hip disability.  It 
is imperative that the claims file be 
made available to and be reviewed by the 
examiner in connection with the 
examination.  Any medically needed tests, 
including x-rays, should be done.  After 
reviewing the claims file, and examining 
the veteran, the examiner should respond 
to the following:

     a)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any pre-existing right hip 
disability increased in severity during 
active duty service, and if so, whether 
the increase in severity was due to the 
natural progression of the disease?  

      b)  If it is determined that the 
preexisting right hip disability was not 
aggravated by military service, provide 
an opinion as to whether a right hip 
disability is secondary to the veteran's 
service-connected disabilities or whether 
such disability has been aggravated by 
the service-connected disabilities (That 
is, whether a service-connected 
disability or combination of service-
connected disabilities cause a permanent 
and greater degree of impairment 
(aggravation) of arthritis of the right 
hip).  If aggravation is found, the 
following medical issues must be 
addressed:

(i)  The baseline manifestations which 
are due to the disability of the right 
hip; 

(ii)  The increased manifestations which, 
in the examiner's opinion, are 
proximately due to the veteran's service-
connected disability(ies) based on 
medical considerations; and 

(iii)  The medical considerations 
supporting an opinion that increased 
manifestations of disability of the right 
hip are proximately due to the veteran's 
service-connected disability(ies).  

4.  Thereafter, the issues on appeal 
should be
readjudicated.  If the benefits sought on 
appeal are not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


